Case 9:21-cv-80494-AMC Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.



 NATALIA D’ONOFRIO,

        Plaintiff,

 v.

 NEXTERA ENERGY RESOURCES, LLC
 a Florida Limited Liability Company,

 Defendant.
 _____________________________/

                     DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTON

        Defendant, NEXTERA ENERGY RESOURCES, LLC, (“NextEra”) by and through its

 undersigned counsel and pursuant to Local Rule 5.1, 28 U.S.C. §§ 1331, 1367, 1441(a) and 1446,

 hereby provides notice to this Court of the removal of this case, based on federal question

 jurisdiction, from the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,

 Florida to this Court and states as follows:

        1.      On December 2, 2020, Plaintiff commenced this action in the Circuit Court of the

 Fifteenth Judicial Circuit in and for Palm Beach County, Florida, Case No. 50-2020CA-

 013320XXXXMB. Plaintiff’s complaint alleges violations of Title VII of the Civil Rights Act of

 1964 (42 U.S.C. § 2000(e)) (“Title VII”), 42 U.S.C. § 1981 (“§1981”), and the Florida Civil Rights

 Act of 1992 (Florida Statue § 760.01, et seq.) (“FCRA”). NextEra first received a copy of the

 initial pleading when it was served with process on February 5, 2021. See Summons at Exhibit A

 and Complaint at Exhibit B. In the complaint, Plaintiff does not specify an amount of damages,

 but states that Plaintiff seeks back pay, benefits’ adjustment, and prejudgment interest;

 compensatory damages for mental anguish, personal suffering, and loss of enjoyment of life;

                                                Page 1 of 4
Case 9:21-cv-80494-AMC Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 4




 permanent injunction; reinstatement or front pay; any other compensation allowed by law

 including compensatory damages, punitive damages and attorney’s fees; costs and reasonable

 attorney’s fees; and additional relief as the Court deems just and proper. See Exhibit B.

         2.     Removal of this matter to this Court is timely under 28 U.S.C. § 1446(b) because

 this Notice of Removal was filed within 30 days of the date of service on NextEra.

         3.     NextEra removes this case based on federal question jurisdiction, on the grounds

 that Plaintiff asserts claims under Title VII and §1981, arising under the laws of the United States,

 over which this Court has original jurisdiction. See 28 U.S.C. §§ 1331 and 1441(a).

         4.     Plaintiff’s claims under the FCRA relate to and arise out of the same operative facts,

 case and controversy as Plaintiff’s claims under Title VII and § 1981 and thus this Court has

 supplemental jurisdiction over Plaintiff’s FCRA claims. See 28 U.S.C. § 1367(a)

         5.     Since this action was originally filed in the Circuit Court of the Fifteenth Judicial

 Circuit, in and for Palm Beach County, Florida, the U.S. District Court for the Southern District

 of Florida, West Palm Beach Division, is the proper place to file this Notice of Removal because

 it is the federal district court that embraces the place where the original action was filed and is

 pending. See 28 U.S.C. § 1441(a).

         6.     In accordance with 28 U.S.C. § 1446(a), a copy of all pleadings served upon

 NextEra are attached hereto at Exhibits A and B. A copy of the state court docket and filings as of

 March 5, 2021, is attached hereto at Composite Exhibit C. There are no pending motions in this

 case.

         7.     In accordance with 28 U.S.C. § 1446(d), NextEra will promptly notify Plaintiff in

 writing of this filing. NextEra will also file a copy of this Notice with the Clerk of the Circuit Court

 of the Fifteenth Judicial Circuit, in and for Palm Beach County, Florida.



                                               Page 2 of 4
Case 9:21-cv-80494-AMC Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 4




        8.      By filing this Notice of Removal, NextEra does not admit any of the averments in

 the Plaintiff’s complaint, or waive any defense, and expressly reserves any objections as to service

 and personal jurisdiction.

        WHEREFORE, NextEra respectfully requests that this civil action be and is hereby

 removed from the Circuit Court of the Fifteenth Judicial Circuit, in and for Palm Beach County,

 Florida, to the United States District Court for the Southern District of Florida.



     Date: March 5, 2021                                Respectfully submitted,


                                                        /s/ Christin M. Russell, Esq.
                                                        Christin M. Russell, Esq.
                                                        Florida Bar No. 51485
                                                        Christin.Russell@fpl.com
                                                        Andrew J. Sando, Esq.
                                                        Florida Bar No. 105540
                                                        Andrew.Sando@nee.com
                                                        700 Universe Boulevard LAW/JB
                                                        Juno Beach, Florida 33408-2683
                                                        Telephone: (561) 694-4467
                                                        Attorneys for NextEra




                                              Page 3 of 4
Case 9:21-cv-80494-AMC Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 4




                                 CERTIFICATE OF SERVICE

            I hereby certify that on March 5, 2021, a true and correct copy of the foregoing
     was served by e-mail on all counsel or parties of record on the Service List below.



                                                      /s/Christin M. Russell, Esq.
                                                      Florida Bar No. 51485




                                             SERVICE LIST
                                               CASE NO.:


 Peter M. Hoogerwoerd, Esq.
 Fla. Bar No.: 0188239
 pmh@rgpattorneys.com
 Remer & Georges-Pierre, PLLC
 Courthouse Tower 44 West Flagler Street
 Suite 2200
 Miami, FL 33130
 Telephone: (305)416-5000
 Facsimile: (305)416-5005
 Counsel for Plaintiffs
